DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Karana on 5/26/2022.

The application has been amended as follows: 

Claim 1 now recites: An engine assembly comprising: a crankcase comprising a crankcase chamber formed at least partially within a crankcase inner surface; a crankshaft rotatably mounted in the crankcase chamber, wherein during rotation the crankshaft is configured to drive a crankcase fluid flow in the crankcase chamber; a lubrication system comprising a lubricant drain for a drain fluid flow therethrough, the lubricant drain extending through the crankcase to a drain aperture at the crankcase chamber; and a turbocharger, wherein the lubrication system distributes lubricant to the turbocharger and the lubricant drain is configured to direct lubricant from the turbocharger to the crankcase chamber; a fluid guide arrangement mounted to the crankcase, extending into the crankcase chamber from the crankcase inner surface and located adjacent or in proximity to the drain aperture, the fluid guide arrangement being configured for guiding crankcase fluid flow away from the drain aperture and[[/or]] for reducing the pressure of the crankcase fluid flow past the drain aperture, such that drain fluid flows from the lubricant drain; the fluid guide arrangement includes a first fluid guide wall located at least partially over and extending upstream from the drain aperture, the first fluid guide wall extends towards the crankshaft and comprises a first wall surface being concave and configured to direct the crankcase fluid flow away from the drain aperture and towards the crankshaft.
Claims 2-4 are now cancelled. 
Claim 5 now recites: The engine assembly as claimed in claim [[2]] 1, wherein the first fluid guide wall extends at least partially over the drain aperture such that drain fluid flow exiting the drain aperture is at least partially directed onto the first fluid guide wall and[[/or]] the first fluid guide wall is configured to change the direction of the drain fluid flow exiting the lubricant drain and direct the drain fluid flow into the crankcase fluid flow.
Claim 9 now recites: The  1, wherein the first fluid guide wall is closer to the crankshaft than a portion of the crankcase downstream of the drain aperture.
Claim 10 now recites: The  1, wherein the first fluid guide wall extends from a first wall proximal end adjacent the drain aperture to a first wall distal end and the separation between the first fluid guide wall and crankshaft increases from the first wall proximal end to the first wall distal end.
Claim 11 now recites: The engine assembly as claimed in claim [[2]] 1, wherein the first fluid guide wall extends from a first wall proximal end adjacent the drain aperture to a first wall distal end and the separation between the first fluid guide wall and crankshaft continuously increases from the first wall distal end to the first wall proximal end.
Claim 12 now recites: The engine assembly as claimed in claim 1 wherein the fluid guide arrangement comprises a second fluid guide wall extending from a second wall proximal end adjacent the drain aperture to a second wall distal end and the separation between the second fluid guide wall and crankshaft continuously increases from the first second wall proximal end to the first second wall distal end.
Claim 14 is now cancelled. 
Claim 15 now recites: A method of operating the engine assembly comprising: a crankcase comprising a crankcase chamber formed at least partially within a crankcase inner surface of the crankcase; a crankshaft rotatably mounted in the crankcase chamber, wherein during rotation the crankshaft is configured to drive a crankcase fluid flow in the crankcase chamber; a lubrication system comprising a lubricant drain for a drain fluid flow therethrough, the lubricant drain extending through the crankcase to a drain aperture at the crankcase chamber; and a turbocharger, wherein the lubrication system distributes lubricant to the turbocharger and the lubricant drain is configured to direct lubricant from the turbocharger to the crankcase chamber; a fluid guide arrangement mounted to the crankcase, extending into the crankcase chamber from the crankcase inner surface and located adjacent or in proximity to the drain aperture, the fluid guide arrangement being configured for guiding crankcase fluid flow away from the drain aperture and/or for reducing the pressure of the crankcase fluid flow past the drain aperture, such that drain fluid flows from the lubricant drain, wherein the method comprises: rotating the crankshaft and thereby drive the crankcase fluid flow in the crankcase chamber; and operating the lubrication system such that drain fluid flow passes through the lubricant drain to the drain aperture, wherein the fluid guide arrangement guides the crankcase fluid flow away from the drain aperture and/or reduces the pressure of the crankcase fluid flow past the drain aperture, such that the drain fluid flows from the lubricant drain; the fluid guide arrangement includes a first fluid guide wall located at least partially over and extending upstream from the drain aperture, the first fluid guide wall extends towards the crankshaft and comprises a first wall surface being concave and configured to direct the crankcase fluid flow away from the drain aperture and towards the crankshaft.
New claim 16 now recites: An engine assembly comprising: a crankcase comprising a crankcase chamber formed at least partially within a crankcase inner surface; a crankshaft rotatably mounted in the crankcase chamber, wherein during rotation the crankshaft is configured to drive a crankcase fluid flow in the crankcase chamber; a lubrication system comprising a lubricant drain for a drain fluid flow therethrough, the lubricant drain extending through the crankcase to a drain aperture at the crankcase chamber; and a fluid guide arrangement mounted to the crankcase, extending into the crankcase chamber from the crankcase inner surface and located adjacent or in proximity to the drain aperture, the fluid guide arrangement being configured for guiding crankcase fluid flow away from the drain aperture and for reducing the pressure of the crankcase fluid flow past the drain aperture, such that drain fluid flows from the lubricant drain; wherein the fluid guide arrangement includes a first fluid guide wall and a second fluid guide wall; the first fluid guide wall being mounted to the crankcase in the crankcase chamber and located at least partially over and extending upstream from the drain aperture and further extends from a first wall proximal end adjacent the drain aperture to a first wall distal end and the separation between the first fluid guide wall and crankshaft continuously increases from the first wall distal end to the first wall proximal end; and the second fluid guide wall extending from a second wall proximal end adjacent the drain aperture to a second wall distal end and the separation between the second fluid guide wall and crankshaft continuously increases from the second wall proximal end to the second wall distal end.
New claim 17 now recites: The engine assembly as claimed in claim 16, wherein the first fluid guide wall extends into the crankcase chamber towards the crankshaft and comprises a first wall surface configured to direct the crankcase fluid flow away from the drain aperture and towards the crankshaft.
New claim 18 now recites: The engine assembly as claimed in claim 16, wherein the first wall surface is concave and extends inwardly towards and into the crankcase for directing the crankcase fluid flow away from the drain aperture and towards the crankshaft.
New claim 19 now recites: The engine assembly according to claim 16, further comprising a turbocharger, wherein the lubrication system distributes lubricant to the turbocharger and the lubricant drain is configured to direct lubricant from the turbocharger to the crankcase chamber.
New claim 20 now recites: The engine assembly as claimed in claim 16, wherein the fluid guide arrangement is configured to guide crankcase fluid flow past the drain aperture and induce a negative pressure in the crankcase chamber adjacent to the drain aperture relative to a pressure in the lubricant drain.
New claim 21 now recites: The engine assembly as claimed in claim 20, wherein the fluid guide arrangement is arranged to form a constriction between the fluid guide arrangement and the crankshaft for reducing the pressure of the crankcase fluid flow passing therebetween.
New claim 22 now recites: The engine assembly as claimed in claim [23] 20, wherein the fluid guide arrangement comprises a throat and convergent section upstream of the drain aperture and comprises a divergent section, the drain aperture being located in or upstream of the divergent section.
New claim 23 now recites: The engine assembly as claimed in claim 16 wherein the first fluid guide wall extends from a first wall proximal end adjacent the drain aperture to a first wall distal end and the separation between the first fluid guide wall and crankshaft increases from the first wall proximal end to the first wall distal end.
New claim 24 now recites: The engine assembly as claimed in claim 16, wherein the fluid guide arrangement is formed integrally with the crankcase and/or comprises at least one plate attached to the crankcase.
Allowable Subject Matter
Claims 1, 5-13, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1 and 15, but more specifically, an engine assembly having a drain aperture at the crankcase chamber, a turbocharger connected to the drain aperture to drain oil from turbocharger, a fluid guide arrangement mounted to the crankcase in close proximity to the drain aperture and to guide crankcase fluid away from the drain aperture, the fluid guide arrangement including a first guide wall at least partially over the and extending upstream from the drain aperture, the first guide wall extending towards the crankshaft and comprising a first wall surface being concave.
There is no prior art that teaches all the limitations of claim 16, but more specifically, a first guide wall and second guide wall to direct crankcase fluid away from the drain aperture to reduce the pressure, in which the first guide wall located at least partially over and extending upstream from the drain aperture, and the second fluid guide wall extending from a second wall proximal end adjacent the drain aperture to a second wall distal end and the separation between the second fluid guide wall and the crankshaft continuously increasing from the second wall proximal end to the second wall distal end.  
The closest piece of prior art is Christian et al. (U.S. Publication 2016/0312686) that teaches a guide wall that extending past the drain aperture, but does not teach a first wall of the fluid guide arrangement being concave and extending upstream from the drain aperture and configured to direct the crankcase fluid flow away from the drain aperture towards the crankshaft, nor does it teach a second fluid guide wall 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/12/2022